Title: To Thomas Jefferson from George Mason, 3 April 1779
From: Mason, George
To: Jefferson, Thomas




Dear Sir
Gunston-Hall, April 3rd. 1779.

The Indiana Company, I hear, are preparing to defend their Claim, under the Indian Purchase; which is to come before the Assembly, on the third Monday in May next; and will of Course, I suppose, desire to be heard at the Bar of the House: if it will be agreeable to You to answer the Arguments of their Counsel, I will undertake to open the Matter, on Behalf of the Commonwealth.

The Treaty with the six Nations of Indians at Lancaster in 1744, with the Deed then obtain’d from them, and also the Treaty at Logs-Town in 1752, with the Deed of Confirmation then obtained, will I apprehend be very material: after endeavouring in vain, by every Means in my Power, to procure them, I have now applyed, by Letter, to Mr. Waller; and beg’d the Favour of him, if he knows in what Office they were lodged or recorded, to procure me either the Originals, or authenticated Copys, against the meeting of the Assembly; as You will probably see him before I shall, I entreat You to remind him of it. Perhaps our Friend Mr. Wythe can inform You how they are to be got.
I have, since I came up from the last Session, drawn over again the two Bills for establishing a Land-Office, and for adjusting and setling the Claims to unpatented Lands under the former Government &c. in which I have provided for some Omissions, and Difficultys in the Execution; but have made no material Alterations in the plan which You and I had agreed on in the Bills in Janry. 1778, except one, in the Land-Office Bill; which I will submit to Your Consideration, when we meet, and be governed in it entirely by Your Opinion. I have not in these Bills taken any Notice of Escheats; if You think that Subject may be more properly provided for in the Land-Office Bill, than by a separate Bill, I must beg the Favour of You to consider it, and draw a Clause for the Purpose before the Assembly meets; for I think it will be best to push these Laws in the next Session: they have been too long delayed already, to the great Loss of the Public; and the Confusion among the People in the back Country will be every Day encreasing, until Laws are made to settle the present, and remove the Cause of future Disputes. Having lived always in the Northern Neck, I am altogether unacquainted with the Mode of Proceeding in the Case of Escheats, under the former Government.
I wish You also to consider what will be a proper Price to fix the Purchase Money of the back Lands at; there will be great Variety of Opinion upon the Subject. I have been thinking of 25£ or 30.£ Per hund. acres; which I am of Opinion they will readily sell for. On the other Side are some Remarks on the Reasonableness of the Demand. I have been so roughly handled by the Gout this Winter (having had two Fits since I came from the Assembly, the last a most dangerous one in my Stomach) that I believe I shou’d have resolved to quit all public Business; had I not, just before, given my Word to some of my Constituents, that I wou’d serve them another Year.

I beg my Compliments to Your Lady; and am, dear Sir, Your affecte. Friend & Servt.,

G. Mason



Enclosure


The ancient Terms of granting Lands under the Crown.                
                


Curry.


Composition 10/ Ster: ⅌ hund: Acres, at 25 ⅌ Ct., Exchange
0..12..6.


Annual Quitrent 2/ Ster: 2/6 Curry.; which being Part of the Consideration, & now abolished, is estimated low at 20 Years Purchase
2..10..0.



3.. 2..6.


Suppose the present Depreciation, from Gold & Silver, to be eight for one, which is the lowest it can be called, it is now as easy to pay eight Shillings, as formerly one.
8.



£25.. 0..0.


But the legal Par of Exchange has been raised from 25. to 33.⅓ ⅌ Ct. Composition of 10/ Ster: is then
0..13..4.


Quitrent of 2/ Ster: 2/8 Curry., at 20 Year’s Purchase
2..13..4.



3.. 6..8.



8.



£26..13..4.


I saw the new Instructions from the Crown to Ld. Dunmore in 1774, to grant no Lands in future, under 50/ Ster: ⅌ hund. Acres, & a Quitrent of a Ha’penny Ster: Per Acre.


Composition, or Purchase-Money 50/ Ster: at 33.⅓d. Exchange
Curry.


3.. 6..8.


Quitrent 4/2 Ster: 5/6.½ Curry., at 20 Years Purchase
5..10.10.



8..17..6.



8.


So that, had the old Government continued, Lands wou’d now cost the Taker-up, a Sum Per hund. Acres, equal in our present Money to
£71.. 0..0.


But it may be said that our Money will appreciate So will the back Lands.



There is a Circumstance too in this kind of Purchase, different from all others; for tho’ the Payment is substantial and real to the State, it is, in some Measure, nominal to the Payer; who with the very Money he  is purchasing an Estate for his Posterity is discharging them of so much in Taxes; which must otherwise, one Day or other, come out of their other Property.




   
   RC (DLC). Addressed: “Thomas Jefferson Esqr.” Enclosure printed herewith.


                
   
   For the background of the matters discussed in this letter, see Bills for Adjusting and Settling the Titles of Claimers to Unpatented Lands and for Establishing a Land Office printed above under 8–14 Jan. 1778.




   
   TJ drew the Bill concerning Escheats (q.v., 4 June 1779).



